Citation Nr: 1529996	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  04-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits for the Veteran's son, in the amount of $50 per month from April 1, 2000, and $85 per month from December 1, 2002, was proper.

2.  Entitlement to an earlier effective date prior to April 30, 1996 for the award of service connection for posttraumatic stress disorder (PTSD) to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2001 and October 2003 decisions of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2001 decision initially awarded an apportionment to C. (the Veteran's spouse) on behalf of R., the minor son of the Veteran and C., in the amount of $50 per month from April 1, 2000.  In an October 2003 decision, the amount of the apportionment was increased to $85 per month effective December 1, 2002.  

The Board notes that during the course of the appeal, the Veteran and C. divorced in April 2001 and then remarried in October 2012.  Once they remarried, the apportionment was terminated as the minor son was residing with both of them.  

In April 2013, the RO denied entitlement to an effective date earlier than April 30, 1996, for the grant of service connection for PTSD.  The Veteran appealed that decision and also asserted that an earlier effective date was warranted based on CUE.  

In May 2015, the RO denied entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse, C.  The Veteran has initiated disagreement with that decision.  The RO has acknowledged that disagreement and is in the process of taking appropriate action on that issue.  See RO letter to Veteran dated June 15, 2015.  Thus, no further action by the Board on that issue is warranted at this time.

The issues of service connection for a migraine headache disorder as well as a skin disorder due to exposure to herbicides have been raised by the record in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an earlier effective date prior to April 30, 1996 for the award of service connection for PTSD to include on the basis of CUE and entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse, C., are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was initially granted service connection for PTSD and assigned a 50 percent rating from April 30, 1996.

2.  When the apportionment was awarded, the Veteran's son, R., resided with his mother, C., who had physical custody of him. 

3.  At the time of the initial apportionment, the Veteran failed to submit complete financial information, so it could not be determined if he was reasonably discharging his responsibility for R.'s support; thus there was a basis for the $50 per month apportionment.  

4.  In a September 2002 rating decision, the Veteran was granted entitlement to a 70 percent rating and to a total disability rating based on individual unemployability (TDIU), effective September 2000.

5.  In November 2002, C. requested an increase in the amount of the apportionment on behalf of the minor son, R.

6.  In an October 2003 decision, the RO increased the apportionment to $85 per month, effective December 1, 2002.

7.  The record shows that the Veteran endorsed the $85 per month apportionment, apparently based on his son's financial hardship and the payment did not constitute undue financial hardship on the Veteran. 

8.  The Veteran remarried C. in October 2012 and resumed residing with her and R.; thus the apportionment was terminated.  


CONCLUSION OF LAW

The apportionment of the VA disability compensation benefits for R., the Veteran's son, in the amount of $50 per month from April 1, 2000, and $85 per month from December 1, 2002, was proper.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.23(d), 3.450, 3.451, 3.452, 3.453 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves a contested claim for an apportionment of the Veteran's VA compensation benefits.  Although not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107, do not apply to claims predicated on chapter 53 of title 38 of the U.S. Code, which concerns special provisions relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  This does not, however, obviate the necessity of informing each party of the evidence necessary to substantiate their claims.  See Barger, supra. 

Specifically, the RO sent correspondence in September 2000, November 2000, August 2002, and February 2003, concerning the apportionment.  Both parties were furnished information which discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, and the pertinent laws and regulations, and the reasons for the RO's decision.  An apportionment claim is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  VA has provided each party notices and determinations related to the contested claim and has advised each party of the applicable laws and regulations.  VA has made all efforts to notify and to assist the parties with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the parties' possession.  Thus, the VA has satisfied its "duty to notify" the parties.  In addition, VA has obtained all relevant, identified, and available evidence.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Historically, in September 1998, the Veteran was granted service connection for PTSD and assigned a 50 percent rating from April 30, 1996.

In June 1999, C., the Veteran's estranged spouse, requested an apportionment for her son with the Veteran, R.

Thereafter, the Veteran initially indicated that he had custody of his son; however, court documents revealed that C. had physical custody.  In March 2001, the Veteran reported that he paid $248 per month in child support for his son.

In an August 2001 Special Apportionment Decision, C. was granted an apportionment for R. in the amount of $50 per month from April 2000.  The decision noted that the Veteran had failed to provide complete financial information while C. had submitted information and indicated that she had $160 left after paying expenses each month.

Subsequently, the Veteran again indicated that he was paying $248 in court ordered child support to C. for their son so he felt that she was "double-dipping" by also receiving a VA apportionment.  He also suggested that she had higher income than she had reported.  The Veteran indicated that he and C. had divorced.  He stated that he was seeking custody of their son.  However, C. had physical custody of R., the minor son.  Thereafter, the Veteran reported that his monthly income exceeded expenses by $43.  His former wife, C., indicated that her monthly expenses exceeded income.  

In a September 2002 rating decision, the Veteran was granted entitlement to a 70 percent rating and to a TDIU, effective September 2000, which significantly increased his monthly income from VA.  

In November 2002, C. requested an increase in the amount of the apportionment on behalf of the minor son.  She reported a deficit of about $1,025 per month.

In an October 2003 decision, the RO increased the apportionment to $85 per month, effective December 1, 2002.  The Veteran's income had increased to $2,228 per month, but he had failed to report his expenses as requested by VA.  The former wife (and his son) had expenses which exceeded income, as noted.  Again, the Veteran's exact finances were not shown.  Thereafter, C. was hospitalized for 2 months and during that time, the minor son lived with the Veteran and no apportionment was paid during that time.  The minor son resumed living with C. after she was released from hospitalization and the apportionment resumed.

In May 2007; however, the Veteran basically indicated that he wanted to give C. more money, but VA told him that apportionments were based on need and the apportionment could not be increased on that basis, but that he could (independently) do what he saw fit.  The Veteran increased, on his own, his child support of up to $550 per month.  In March 2008, the Veteran informed VA that he had reconciled with C. to the extent that they were friends, but living apart.  He requested that VA continue the $85 apportionment.

In October 2012, the Veteran and C. remarried.  They began living together with their minor son.  At that time, the apportionment was terminated.  

Under VA regulations, all or any part of a veteran's benefits may be apportioned if the Veteran's spouse and/or children are not residing with the Veteran and the Veteran is not discharging his or her responsibility for the spouse or children's support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants. 

The issue with regard to the initial $50 monthly apportionment is whether the Veteran was reasonably discharging his responsibility to his minor son.  As noted, since the complete appropriate documentation was not provided by him, this could not be determined in his favor.  Thus, the Board finds that he was not discharging his duties and the apportionment of $50 was proper.  As such, there is no need to consider a special apportionment.  Since the income of C. was indicated by her to exceed her monthly expenses, the $50 amount was reasonable.  Thus, the apportionment of $50 to C. on behalf of R., was appropriate.

As noted above, the $50 apportionment was increased to $85 per month, effective December 1, 2002, after the Veteran was assigned a 100 percent rating based on TDIU, and as requested by C.
 
Rates of apportionment are determined under the standards set forth in 38 C.F.R. § 3.451.  See 38 C.F.R. § 3.453.  Even though 38 C.F.R. § 3.451 governs "special apportionments," it also sets forth the standards regarding amounts to be apportioned.  38 C.F.R. § 3.451 stipulates that ordinarily, apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, but apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  That being noted, the Board must take into considering the totality of the circumstances to include the need of the Veteran, as these are his benefits, as well as the need of his dependent as VA may apportion any part of compensation payable to the Veteran.  The Board must consider the amount of VA benefits payable, other income and resources of the Veteran and of the dependent who is claiming apportionment, and the special needs of the Veteran, his or her dependent and/or the apportionment claimant. 

As noted, the Veteran has been paid at the 100 percent rate since October 2000 and is considered by VA to be unemployable.  The record shows that the Veteran has endeavored to support his minor son.  He essentially indicated that he wanted to increase the apportionment, but then increased payments to his former wife for their minor son, on his own, after the TDIU was granted.  Prior to their remarriage, he stated that he supported the $85 payment and wanted it to be continued, apparently based on his son's financial hardship and the payment did not constitute undue financial hardship on him.  As such, the Board finds that the higher $85 apportionment was proper and should not be disturbed.  

In October 2012, the Veteran and C. remarried, their son resided with both of them, and they shared family income.  The apportionment terminated once they resumed that arrangement.  In light of the foregoing, there is no reasonable basis to reduce or terminate the past apportionment of $85 per month prior to that time.  



ORDER

The apportionment of the Veteran's VA disability compensation benefits for R., the Veteran's son, in the amount of $50 per month from April 1, 2000, and $85 per month from December 1, 2002, was proper; the appeal is denied.


REMAND

The RO has denied entitlement to an effective date earlier than April 30, 1996, for service connection for PTSD.  The Veteran argues that an earlier effective date is warranted based on CUE.  This CUE matter has not been addressed by the RO.  Thus, this matter must be remanded for this action with the intertwined issue.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal of entitlement to an effective date earlier than April 30, 1996, for the grant of service connection for PTSD considering the intertwined CUE issue and in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


